Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2008

USA v. Thiemann
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5026




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Thiemann" (2008). 2008 Decisions. Paper 1047.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1047


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 06-5026


                           UNITED STATES OF AMERICA

                                            v.

                                THERESA THIEMANN
                                     Appellant




                           On Appeal From the United States
                                      District Court
                        For the Middle District of Pennsylvania
                         (D.C. Crim. Action No. 04-cr-00256)
                        District Judge: Hon. Thomas I. Vanaskie


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 9, 2008

                 BEFORE: BARRY and STAPLETON, Circuit Judges,
                            and RESTANI,* Judge

                              (Opinion Filed: June 6, 2008)




*Hon. Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant Theresa Thiemann pled guilty to bank larceny and was sentenced at the

upper end of the suggested Guideline range to six months’ incarceration followed by one

year of supervised release. This appeal followed.

       Thiemann’s counsel has filed an Anders brief. See Anders v. California, 386 U.S.
738 (1967).

                                             I.

       Thiemann was released from prison on March 20, 2007, and her supervised release

term has expired. This means that if this appeal consisted solely of an attack on her

sentence of incarceration and/or her supervised release, it would be moot and we would

be without jurisdiction to hear this appeal. Cf. United States v. Jackson, No. 06-5205,

2008 WL 1776582 (3d Cir., March 13, 2008). However, because Thiemann’s conviction

carries collateral consequences and because we are required under Anders to

independently review that conviction, we conclude that we have jurisdiction to entertain

this appeal. Anders, 386 U.S. at 745.

                                            II.

       We have reviewed the record, and we agree with counsel for the government and



                                             2
Thiemann that there are no non-frivolous issues presented by this appeal. Specifically,

there are no non-frivolous issues with respect to jurisdiction or with respect to the validity

or voluntariness of Thiemann’s plea; and, as explained above, any issue with respect to

the legality or reasonableness of her sentence is moot. We find no error.

                                              III.

       We are satisfied that Thiemann’s counsel has adequately fulfilled the requirements

of Rule 109.2, and his motion to withdraw will be granted. The issues presented in this

appeal lack legal merit and thus do not require the filing of a petition for a writ of

certiorari with the Supreme Court.

       The judgment of the District Court will be affirmed.




                                               3